



Exhibit 10.25
GENERAL MOTORS COMPANY
2017 SHORT-TERM INCENTIVE PLAN
Section 1. Purpose.   The purpose of the General Motors Company 2017 Short-Term
Incentive Plan (as amended from time to time, the “Plan”) is to provide to
certain employees of General Motors Company (the “Company”) and its Subsidiaries
incentive compensation based upon the achievement of financial, business and
other performance goals. This Plan is also intended to permit the payment of
bonuses that may qualify as performance-based compensation under Section 162(m)
of the Code to officers and other employees of the Company.
Section 2. Definitions.   As used in the Plan, the following terms shall have
the meanings set forth below:
(a) “Award” means a cash incentive award opportunity granted to a Participant
under the Plan with respect to a Performance Period in accordance with
Section 5.
(b) “Beneficiary” means a person designated by a Participant to receive payments
that are available under the Plan in the event of the Participant’s death.
(c) “Board” means the Board of Directors of the Company.
(d) “Change in Control” means the occurrence of any one or more of the following
events:
(i) any Person other than an Excluded Person, directly or indirectly, becomes
the “beneficial owner” (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company constituting more than 40 percent of the total
combined voting power of the Company’s Voting Securities
outstanding; provided that if such Person becomes the beneficial owner of
40 percent of the total combined voting power of the Company’s outstanding
Voting Securities as a result of a sale of such securities to such Person by the
Company or a repurchase of securities by the Company, such sale or purchase by
the Company shall not result in a Change in Control; provided further, that if
such Person subsequently acquires beneficial ownership of additional Voting
Securities of the Company (other than from the Company), such subsequent
acquisition shall result in a Change in Control if such Person’s beneficial
ownership of the Company’s Voting Securities immediately following such
acquisition exceeds 40 percent of the total combined voting power of the
Company’s outstanding Voting Securities;
(ii) at any time during a period of 24 consecutive months, individuals who at
the beginning of such period constituted the Board and any new member of the
Board whose election or nomination for election was approved by a vote of at
least a majority of the directors then still in office who either were directors
at the beginning of such period or whose election or nomination for election was
so approved (the “Incumbent Board”), cease for any reason to constitute a
majority of members of the Board;
(iii) the consummation of a reorganization, merger or consolidation of the
Company or any of its Subsidiaries with any other corporation or entity, in each
case, unless, immediately following such reorganization, merger or
consolidation, more than 60 percent of the combined voting power and total fair
market value of then outstanding Voting Securities of the resulting corporation
from such reorganization, merger or consolidation is then beneficially owned,
directly or indirectly, by all or substantially all of the individuals and
entities who were the beneficial owners of the outstanding Voting Securities of
the Company immediately prior to such reorganization, merger or consolidation in
substantially the same proportion as their beneficial ownership of the Voting
Securities of the Company immediately prior to such reorganization, merger or
consolidation; or
(iv) the consummation of any sale, lease, exchange or other transfer to any
Person (other than a Subsidiary or affiliate of the Company) of assets of the
Company and/or any of its Subsidiaries, in one transaction or a series of
related transactions within a 12-month period, having an aggregate fair market
value of more than 50 percent of the fair market value of the Company and its
Subsidiaries immediately prior to such transaction(s).
Notwithstanding the foregoing, in no event shall a Change in Control be deemed
to have occurred (A) as a result of the formation of a Holding Company, (B) with
respect to any Participant, if the Participant is part of a “group” within the
meaning of Section 13(d)(3) of the Exchange Act as in effect on the date hereof,
which consummates the Change in Control transaction, or (C) if the transaction
does not constitute a “change in ownership,” “change in effective control,” or
“change in the ownership of a substantial portion of the assets” of the Company
for purposes of Section 409A of the Code


(e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rules, regulations and guidance thereunder. Any reference to a
provision in the Code shall include any successor provision thereto.
(f) “Committee” means the Executive Compensation Committee of the Board or such
other independent committee as may be designated by the Board to perform the
functions of the Executive Compensation Committee with respect to this Plan.





--------------------------------------------------------------------------------





(g) “Covered Employee” means an individual who is a “covered employee” or
expected by the Committee to be a “covered employee,” in each case within the
meaning of Section 162(m) of the Code, for whom the Committee intends an Award
to be “qualified performance-based compensation” under Section 162(m) of the
Code.
(h) “Disability” means, with respect to any Participant, such Participant’s
inability upon a Termination of Service to engage in any gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months.
(i) “Effective Date” means June 7, 2017.
(j) “Excluded Person” means (i) the Company, (ii) any of the Company’s
Subsidiaries, (iii) any Holding Company, (iv) any employee benefit plan of the
Company, any of its Subsidiaries or a Holding Company, or (v) any Person
organized, appointed or established by the Company, any of its Subsidiaries or a
Holding Company for or pursuant to the terms of any employee benefit plan
described in clause (iv).
(k) “Final Award” means, with respect to a Performance Period, the amount of an
Award that will become payable to a Participant, subject to any additional terms
and conditions applicable to the Award, as determined by the Committee under
Section 7.
(l) Achievement of “Full Career Status” means a Participant’s voluntary
Termination of Service (i) at the age of 55 or older with ten or more years of
continuous service or (ii) at the age of 62 or older. The chief human resources
officer of the Company (or such individual holding comparable roles in the event
of a restructuring of positions or re-designation of titles) shall have the
binding authority to determine how many years of continuous service a
Participant has at any given time.
(m) “Holding Company” means an entity that becomes a holding company for the
Company or its businesses as part of any reorganization, merger, consolidation
or other transaction, provided that the outstanding shares of common stock of
such entity and the combined voting power of the then outstanding Voting
Securities of such entity are, immediately after such reorganization, merger,
consolidation or other transaction, beneficially owned, directly or indirectly,
by all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Voting Securities of the Company
outstanding immediately prior to such reorganization, merger, consolidation or
other transaction in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger, consolidation or other
transaction, of such outstanding Voting Securities of the Company.
(n) “Incumbent Board” has the meaning assigned to it in Section 2(d).
(o) “Participant” means any employee selected by the Committee to participate in
the Plan for a Performance Period.
(p) “Performance Measures” means any one or more of the following performance
measures expressed on an absolute or adjusted basis, applied to either the
Company as a whole or to a business unit, Subsidiary or business segment and
measured either on an absolute basis or relative to a pre-established target, to
a previous period’s results or to a designated comparison group, in each case as
specified by the Committee: asset turnover, cash flow, contribution margin, cost
objectives, cost reduction, earnings before interest and taxes (EBIT), earnings
before interest, taxes, depreciation and amortization (EBITDA), earnings per
share, economic value added, free cash flow, increase in customer base,
inventory turnover, liquidity, market share, net income, net income margin,
operating cash flow, operating profit, operating profit margin, pre-tax income,
productivity, profit margin, quality (internal or external measures), return on
assets, return on net assets, return on capital, return on invested capital,
return on equity, revenue, revenue growth, stockholder value, stock price, total
shareholder return, and/or warranty experience. The Committee may grant Awards
subject to performance measures that are intended to constitute qualified
performance-based compensation under Section 162(m) of the Code.
(q) “Performance Period” means the Company’s fiscal year, or any other period as
determined by the Committee.
(r) “Person” means any individual or entity, including any two or more Persons
deemed to be one “person” as used in Sections 13(d)(3) and 14(d)(2) of the
Exchange Act.
 
(s) “Subsidiary” means an entity of which the Company directly or indirectly
holds all or a majority of the value of the outstanding equity interests of such
entity or a majority of the voting power with respect to the Voting Securities
of such entity. Whether employment by or service with a Subsidiary is included
within the scope of this Plan shall be determined by the Committee.
(t) “Target Award” means the amount that a Participant may earn under an Award
if targeted performance levels are achieved (including corporate and individual
performance). Target Awards may be denominated as a percentage of base salary or
a dollar amount, or a combination thereof.
(u) “Termination of Service” means, subject to Section 15, the cessation of a
Participant’s employment relationship with the Company or a Subsidiary such that
the Participant is determined by the Company to no longer be an employee of the
Company or such Subsidiary, as applicable; provided, however, that, unless the
Company determines otherwise, such cessation of the Participant’s employment
with the Company or a Subsidiary, where the Participant’s employment for the
Company continues at another Subsidiary, shall not be deemed a cessation of
employment or service that would constitute a Termination of Service; provided,
further, that a Termination of Service shall be deemed to occur for a
Participant employed by a Subsidiary when the Subsidiary ceases to be a
Subsidiary unless such Participant’s employment continues with the Company or
another Subsidiary. The chief human resources officer of the Company (or such
individual holding comparable roles in the





--------------------------------------------------------------------------------





event of a restructuring of positions or re-designation of titles) shall have
the binding authority to determine whether a Participant has had a cessation of
his or her employment with the Company or a Subsidiary.
(v) “Voting Securities” means securities of a Person entitling the holder
thereof to vote in the election of the members of the board of directors of such
Person or such governing body of such Person performing a similar principal
governing function with respect to such Person.
Section 3. Eligibility.   Any person who is employed by the Company or any
Subsidiary may be designated by the Committee as a Participant from time to
time.
Section 4. Administration.
(a) The Plan shall be administered by the Committee. All decisions of the
Committee shall be final, conclusive and binding upon all parties, including the
Company, its stockholders and Participants and any Beneficiaries thereof. To the
extent permitted by applicable law, the Committee may delegate to one or more
members of the Committee or officers of the Company the authority to administer
the Plan, such as authority to establish the terms of Awards, determine Final
Awards or take any other actions permitted under the Plan, within any limits
established by the Committee, except that such delegation to an officer of the
Company shall not be applicable with respect to any Award for any Participant
who is a Covered Employee. Subject to the immediately preceding sentence, the
Committee may directly or through its delegate issue rules and regulations for
administration of the Plan.
(b) To the extent necessary or desirable to comply with applicable regulatory
regimes, any action by the Committee shall require the approval of Committee
members who are (i) independent, within the meaning of and to the extent
required by applicable rulings and interpretations of the applicable stock
market or exchange on which any equity securities issued by the Company are
quoted or traded and (ii) independent outside directors pursuant to Section
162(m) of the Code.
(c) Subject to applicable law, the terms of the Plan, including but not limited
to Section 4(a), and such orders or resolutions not inconsistent with the terms
of the Plan as may from time to time be adopted by the Board, the Committee or
its delegate shall have full power, discretion and authority to: (i) subject to
Section 3, designate eligible individuals who will be Participants;
(ii) determine the terms and conditions of any Award; (iii) determine whether,
to what extent and under what circumstances amounts payable with respect to an
Award under the Plan shall be deferred either automatically or at the election
of the Participant or of the Committee; (iv) interpret and administer the Plan
and any instrument or agreement relating to, or Award made under, the Plan;
(v) establish, amend, suspend or waive such rules and regulations as it shall
deem appropriate for the proper administration of the Plan and due compliance
with applicable law or accounting or tax rules and regulations; (vi) make any
other determination and take any other action that the Committee in its sole
discretion deems necessary or desirable for the administration of the Plan and
due compliance with applicable law or accounting or tax rules and regulations
and (vii) to construe, interpret and apply the provisions of this Plan.
(d) Notwithstanding any other provision in the Plan to the contrary, in any
instance where a determination is to be made under the Plan at the discretion of
the Company’s Chief Executive Officer or chief human resources officer (or such
individuals holding a comparable role in the event of a restructuring of
positions or re-designation of titles), the Company’s Chief Executive Officer
shall make such determination in respect of the Company’s chief human resources
officer, and the Committee shall make such determination in respect of the
Company’s Chief Executive Officer (or, in each case, such individuals holding
the comparable roles in the event of a restructuring of positions
or re-designation of titles).
 
Section 5. Establishment of Award Terms.   Subject to the limitations described
in Section 4 and Section 8, the Committee shall establish the terms of each
Award, including the Performance Period; the positions or names of the employees
who will be Participants for the Performance Period; the Target Award for each
Participant or group of Participants (including any minimum or maximum amount);
the applicable Performance Measures and any other additional goals, formulas or
performance-based measures relating to the Company, any business unit,
Subsidiary or business segment of the Company, or to an individual Participant;
targeted achievement levels (including any minimum or maximum achievement
levels) relating to such Performance Measures or other goals; the formula or
methodology that will be applied to determine the extent to which Awards have
been earned and any other terms that will be applicable to the Awards, including
the payment date, payment conditions and any vesting schedule applicable to any
Final Award.
Section 6. Adjustments to Performance Measures, Goals and Formulas.   The
Committee may adjust, in whole or in part, any Performance Measures or any other
applicable goals, formulas or performance-based measures, the targeted
achievement levels (including any minimum or maximum achievement levels)
relating to such Performance Measures, goals, formulas or performance-based
measures, and the formula or methodology to be applied against the Performance
Measures goals, formulas or performance-based measures, as the Committee may
deem appropriate and equitable during the applicable Performance Period. If the
Committee determines that a change in the business, operations, corporate
structure or capital structure of the Company, or the manner in which it
conducts its business, or other events or circumstances render the applicable
performance measures unsuitable, the Committee may in its discretion modify such
performance objectives or the related minimum acceptable level of achievement,
in whole or in part; provided, however, that in the case of an Award intended to
qualify under Section 162(m) of the Code, such modifications shall be made only
to the extent that they would not disqualify such Award under Section 162(m) of
the Code.
Section 7. Determination of Final Awards.





--------------------------------------------------------------------------------





(a) As soon as practicable after the end of each Performance Period, the
Committee shall determine the extent to which the targeted achievement levels of
the applicable Performance Measures and any other goals, formulas or
performance-based measures applicable to each Award have been satisfied.
(b) The Committee may, in its sole discretion, adjust (upward or downward) the
Award of any Participant or group of Participants; provided, that the Committee
shall not adjust the Award of any Covered Employee above the maximum payout
determined in accordance with Section 8(b).
(c) The Committee shall determine the Final Award for each Participant or group
of Participants after applying any adjustments described in Section 7(b) and
subject to the limitations described in Section 8.
(d) Notwithstanding any provisions of the Plan to the contrary, upon the
occurrence of a Change in Control of the Company, the following provisions shall
apply:
 
 
(i)
Subject to the terms of the Plan as otherwise in effect, the minimum Award
payable to each Participant as determined under this Section 7 of the Plan in
respect of the fiscal year in which the Change in Control occurs shall be the
greatest of:

 
a.
The Award or other annual bonus paid or payable to the Participant in respect of
the fiscal year prior to the year in which the Change in Control occurs;

 
b.
The amount that would be payable to the Participant if the Company achieved the
Target Award for such fiscal year; or

 
c.
The Award amount that would be payable to the Participant based on the Company’s
actual performance and achievement of applicable Performance Measures for such
fiscal year through the date of the Change in Control.

 
(ii)
If a Change in Control occurs following the completion of a fiscal year, but
before Awards are paid under the Plan for that fiscal year, the Participant will
be eligible to receive the Award for that fiscal year based on actual
performance as determined by the Company, subject to the terms of the Plan as
otherwise in effect.

Section 8. Awards for Covered Employees.   Notwithstanding any other provision
of the Plan, the following procedures and limitations shall apply with respect
to any Award to a Covered Employee.
(a) On or before the earlier of (i) the date that is 90 days after commencement
of the Performance Period or (ii) the expiration of 25 percent of the
Performance Period, the Committee shall establish and approve in writing one or
more Performance Measures applicable to the Covered Employee’s Award, the
targeted achievement levels (including any minimum or maximum achievement
levels) relating to such Performance Measures, and an objective formula or
methodology that will be applied against the Performance Measures to determine
the maximum amount payable under the Award.
(b) After the end of each Performance Period, the Committee shall determine and
shall certify in writing the extent to which the targeted achievement levels
with respect to the applicable Performance Measures have been satisfied and
shall apply the pre-established objective formula or methodology to determine
the maximum amount payable under the Covered Employee’s Award.
(c) For the avoidance of doubt, subject to the limitations set forth in this
Section 8, the Committee may adjust the maximum payout level downward by
applying any other applicable Performance Measures or other goals, formulas or
performance-based measures pursuant to Section 7(a) and by making any other
adjustments pursuant to Section 7(c).
(d) The Final Award for a Covered Employee shall in no instance exceed
$15,000,000 for any fiscal year of the Company.
Section 9. Payment of Awards.
(a) Payment of the Final Awards for a Performance Period shall be made in cash
after the Committee’s determination of the Final Awards (or if later, any
vesting date or dates applicable to the Final Award), but no later than
December 31 of the year following the end of the applicable Performance Period
(or the applicable vesting date or dates); provided that at the time of grant,
subject to Section 15, the Committee may determine that an Award will be paid at
a later date.
(b) Notwithstanding Section 9(a), the Company may, in its sole discretion,
permit or require the deferral of payment of any Final Award in accordance with
the terms of any deferred compensation plan or arrangement established or
maintained by the Company or its Subsidiaries from time to time.





--------------------------------------------------------------------------------





Section 10. Conditions Precedent to Final Awards.   As a condition precedent to
the payment of all or any portion of the Final Award, each Participant shall:
(a) refrain from engaging in any activity which will cause damage to the Company
or is in any manner inimical or in any way contrary to the best interests of the
Company, as determined in the sole discretion of the Company’s Chief Executive
Officer or chief human resources officer (or such individuals holding a
comparable role in the event of a restructuring of positions
or re-designation of titles), (b) not for a period of 12 months following any
voluntary termination of employment, directly or indirectly, knowingly induce
any employee of the Company or any Subsidiary to leave his or her employment for
participation, directly or indirectly, with any existing or future employer or
business venture associated with such Participant, and (c) furnish to the
Company such information with respect to the satisfaction of the foregoing
conditions precedent as the Committee may reasonably request. In addition, the
Committee may require a Participant to enter into such agreements as the
Committee considers appropriate. The failure by any Participant to satisfy any
of the foregoing conditions precedent shall result in the immediate cancellation
of any unpaid portion of his or her Award, and such Participant will not be
entitled to receive any consideration with respect to such cancellation.
Section 11. Effect of Termination of Service on Awards.   Subject to Section
9(b) and Section 10, and unless otherwise provided by the Committee at the time
of the grant of the Award, or as the Committee may determine in any individual
case, the following shall apply with respect to a Participant’s outstanding
Awards upon such Participant’s Termination of Service.
(a) Except as set forth below, in the event of the Participant’s Termination of
Service for any reason, any unpaid portion of any Award shall be forfeited.
(b) In the event of a Participant’s Termination of Service due to death or
Disability, in either instance before or after the end of a Performance Period
but before payment of his or her Final Award, the Participant’s Final Award will
be determined (if not already determined) after the end of the Performance
Period in accordance with Section 7, and the Final Award shall be paid to the
Participant’s Beneficiary or Participant no later than December 31 of the year
following the end of the applicable Performance Period. Any service-based
vesting conditions applicable to such Final Award shall be waived.
(c) In the event of a Participant’s voluntary Termination of Service after
achieving Full Career Status before or after the end of a Performance Period but
before payment of his or her Final Award, the Participant’s Final Award will be
determined (if not already determined) after the end of the Performance Period
in accordance with Section 7; provided that the Final Award will be prorated
based on the number of months during the applicable Performance Period prior to
the Participant’s Termination of Service. The Final Award shall be paid to the
Participant after the determination of the Final Award, but no later than
December 31 of the year following the end of the applicable Performance Period.
Any service-based vesting conditions applicable to such Final Award shall be
waived.
(d) Notwithstanding the above provisions, in the event of a Participant’s
Termination of Service pursuant to an approved separation agreement or program,
such Participant will not be entitled to retain any portion of an Award.


Section 12. General Provisions Applicable to Awards.
(a) Except pursuant to Section 12(b) or the laws of descent, no Award and no
right under any Award may be voluntarily or involuntarily assigned, alienated,
sold or transferred, including as between spouses or pursuant to a domestic
relations order in connection with dissolution of marriage, or by operation of
law.
(b) A Participant may designate a Beneficiary or change a previous Beneficiary
designation at such times prescribed by the Committee by using forms and
following procedures approved or accepted by the Committee for that purpose.
(c) The entire expense of offering and administering the Plan shall be borne by
the Company and its Subsidiaries.
(d) Any Awards granted under the Plan (including any amounts or benefits arising
from such Awards) shall be subject to any clawback or recoupment policies the
Company has in place from time to time.
(e) Notwithstanding any other provision of the Plan (including Section 9,
Section 11 and Section 15), the Committee may determine at any time and in its
sole discretion, to accelerate or to delay any amounts payable with respect to
any Award, or grant Awards subject to accelerated or delayed payment terms.
(f) Subject to Section 15, if the Company or any Subsidiary has any unpaid claim
against a Participant arising out of or in connection with the Participant’s
employment with the Company or any Subsidiary, prior to payment of a Final
Award, such claim may be offset against any Award under this Plan (up to $5,000
per year) and at the time of payment of any Award, such claim may be offset in
total. Such claims may include, but are not limited to, unpaid taxes or
corporate business credit card charges.
(g) No employee, Participant or other person shall have any claim to be granted
any Award under the Plan, and there is no obligation for uniformity of treatment
of employees, Participants or Beneficiaries under the Plan. The terms and
conditions of Awards need not be the same with respect to each recipient. Any
Award granted under the Plan shall be a one-time Award that does not constitute
a promise of future grants.





--------------------------------------------------------------------------------





(h) The grant of an Award shall not be construed as giving a Participant the
right to be retained in the employ of, or to continue to provide services to,
the Company or any Subsidiary. Further, the Company or the applicable Subsidiary
may at any time dismiss a Participant free from any liability or any claim under
the Plan, unless otherwise expressly provided in the Plan or in any other
agreement binding the parties.
(i) Nothing contained in the Plan shall prevent the Committee or the Company
from adopting other non-stockholder approved plans, policies and arrangements
for granting incentives and other compensation to employees of the Company and
its Subsidiaries or adopting or continuing in effect other or additional
compensation arrangements, and such arrangements may be either generally
applicable or applicable only in specific cases.
(j) The Company (or any Subsidiary) shall be authorized to withhold from any
payment due with respect to any Final Award the amount of applicable withholding
taxes due in respect of an Award as may be necessary in the opinion of the
Company (or the Subsidiary) to satisfy all obligations for the payment of such
taxes.
(k) If any provision of the Plan is or becomes or is deemed to be invalid,
illegal or unenforceable in any jurisdiction, or as to any person or Award, or
would disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the sole determination of the Committee, materially altering the intent of the
Plan, such provision shall be stricken as to such jurisdiction, person or Award,
and the remainder of the Plan shall remain in full force and effect.
(l) This Plan is unfunded and unsecured; nothing in this Plan shall be construed
to create a trust or to establish or evidence any Participant’s claim of any
right to payment of an Award other than as an unsecured general creditor with
respect to any payment to which he or she may be entitled.
Section 13. Effective Date of the Plan.   The Plan shall be effective as of the
Effective Date, subject to stockholder approval.
Section 14. Amendment, Modification, Suspension and Termination of the Plan;
Rescissions and Corrections.   Except to the extent prohibited by applicable
law, the Board may amend, alter, suspend, discontinue or terminate the Plan or
any portion thereof at any time; provided, however, that no such amendment,
alteration, suspension, discontinuation or termination shall be made without
stockholder approval if such approval is required by applicable law, including
Section 162(m) of the Code except (a) to the extent any such amendment,
alteration, suspension, discontinuance or termination is made to cause the Plan
to comply with applicable law or accounting or tax rules and regulations, (b) to
impose any clawback or recoupment provisions with respect to any Awards
(including any amounts or benefits arising from such Awards) in accordance with
Section 12(d) of the Plan or (c) as the Board determines in good faith to be in
the best interests of the Participants affected thereby. The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem desirable to
carry the Plan into effect.
Section 15. Section 409A of the Code.   With respect to any Award subject to
Section 409A of the Code, the Plan is intended to comply with the requirements
of Section 409A of the Code, and the provisions of the Plan shall be interpreted
in a manner that satisfies the requirements of Section 409A of the Code, and the
Plan shall be operated accordingly. If any provision of the Plan or any term or
condition of any Award would otherwise frustrate or conflict with this intent,
the provision, term or condition will be interpreted and, to the extent
necessary, deemed amended so as to avoid this conflict. If an amount payable
under an Award as a result of the Participant’s Termination of Service (other
than due to death) occurring while the Participant is a “specified employee”
under Section 409A of the Code constitutes a deferral of compensation subject to
Section 409A of the Code, then payment of such amount shall not occur until six
months and one day after the date of the Participant’s Termination of Service,
except as permitted under Section 409A of the Code. To the extent any amount
that is “nonqualified deferred compensation” for purposes of Section 409A of the
Code becomes payable upon a Termination of Service, such Termination of Service
shall not be deemed to have occurred any earlier than a “separation from
service” would occur under Section 409A of the Code, and related regulations and
guidance thereunder. Notwithstanding any of the foregoing, the Company makes no
representations or warranty and shall have no liability to the Participant or
any other person if any provisions or payments, compensation or other benefits
under the Plan are determined to constitute nonqualified deferred compensation
subject to Section 409A of the Code but do not satisfy the provisions thereof.
Section 16. Data Protection.   By participating in the Plan, the Participant
consents to the holding and processing of personal information provided by the
Participant to the Company or any Subsidiary, trustee or third party service
provider, for all purposes relating to the operation of the Plan. These include,
but are not limited to:
(a) administering and maintaining Participant records;
(b) providing information to the Company, Subsidiaries, trustees of any employee
benefit trust, registrars, brokers or third party administrators of the Plan;
(c) providing information to future purchasers or merger partners of the Company
or any Subsidiary, or the business in which the Participant works; and
(d) transferring information about the Participant to any country or territory
that may not provide the same protection for the information as the
Participant’s home country.





--------------------------------------------------------------------------------





Section 17. Governing Law.   The Plan shall be governed by the laws of the State
of Delaware, without application of the conflicts of law principles thereof.



